Notice of Pre-AIA  or AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 06/09/2021.
Claims 1, 7, 9,14,20,22 have been amended.
	

Response to Arguments
The amendment filed on 06/09/2021 has overcome the previous rejection of claims 1, 7, 9,14,20,22 under 112 rejection. Therefore, the 112 rejection has been withdrawn.

Allowable Subject Matter
Claims 1-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAHEL GUARINO/Primary Examiner, Art Unit 2631